Citation Nr: 0108282	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-15 875	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an earlier effective date for the assignment 
of a total rating based on individual unemployability due to 
service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970 and from February 1974 to February 1976.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the RO that assigned an 
effective date of July 21, 1998 for the assignment of TDIU. 

The veteran and his wife testified at an RO hearing before a 
Hearing Officer in September 1999.  

Although the veteran was scheduled for a February 2001 
hearing before a Member of the Board in Washington, DC, he 
failed to report for that hearing.  



FINDING OF FACT

The earliest date that it was factually ascertainable that 
the veteran had been rendered unemployable due to service-
connected disability was on October 30, 1996.  




CONCLUSION OF LAW

An earlier effective date of October 30, 1996, for the 
assignment of a TDIU is warranted.  38 U.S.C.A. §§ 5107, 
5110, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 
3.341, 3.400, 4.16 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
in many cases for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The Board notes in this regard that, inasmuch as the Board's 
determination is based on the effective date provisions of 
the laws and regulations, any change in the law brought about 
by the Veterans Claims Assistance Act of 2000 would have no 
effect on the current appeal.  


Factual Background

On a number of occasions in 1988, the veteran was 
hospitalized at a VA facility and diagnosed with PTSD.  

In a January 1991 summary, the Readjustment Counseling 
Therapist of the Buffalo Vietnam Veterans Outreach Center 
(Vet Center) indicated that the veteran was working part time 
in the same pizza shop where he worked prior to entering the 
military.  He reported that the veteran was fearful he could 
not hold a traditional job because of his post traumatic 
stress disorder (PTSD) symptoms.  The counselor indicated 
that at this point he did not believe that the veteran could 
work in another setting.  

In an April 1992 Social Survey performed for VA, it was noted 
that the veteran's work history had been erratic since his 
return from service in the Republic of Vietnam and that he 
had not held one job for more than two and a half years.  

In a May 1992 report from the Vet Center it was noted that 
the veteran quit his job making pizza and then worked as a 
store clerk from October through December 1991 at which time 
he quit after a confrontation with the manager.  The veteran 
trained in computer software marketing but quit when he began 
experiencing the anxiety of direct sales.  He failed to 
complete a home improvement job because of conflict with the 
owner.  The reporting therapist noted that the veteran's 
significant social impairment was most apparent on the job 
and that his stress inevitably led him into confrontation 
with superiors and co-workers.  His capacity to work 
cooperatively with others, accept and follow directions, and 
communicate effectively with co-workers was extremely limited 
by high levels of stress he experiences.  

On VA examination in June 1992, the veteran was diagnosed 
with PTSD.  On the examination report it was noted that the 
veteran's occupational history was very sketchy, that he 
could easily get a job but he had a hard time maintaining it, 
and that he got into fights with authority.  

Service connection for PTSD was initially granted by way of 
an RO decision dated November 1992.  

In the course of his claim for increased compensation, the 
veteran's service representative submitted a February 1994 VA 
Form 646 on which he indicated that the veteran was diagnosed 
with PTSD, that there was considerable social and industrial 
impairment and that the veteran was unable to work at that 
time.  

In an April 1994 brief from his service representative, it 
was noted that the veteran requested "increased compensation 
based on unemployability."  This request was reiterated 
during the veteran's April 1994 hearing before another Member 
of the Board.  

On VA examination in September 1994, it was noted that the 
veteran was not working at the time, that he had worked on 
and off from 1966 until 1990, and that he could not handle 
the stress of the job due to PTSD symptoms.  The examiner 
indicated that the veteran showed very poor social and 
industrial adaptation and that the veteran was only making 
marginal adjustments in the community.  

Records in the veteran's vocational rehabilitation file 
document attempts to retrain the veteran to secure 
employment.  A February 1995 report from the Vocational 
Rehabilitation Specialist indicated that the veteran was 
suitably placed and appeared satisfied with his position as a 
Copy Consultant.  It further noted that the veteran was not 
requesting any additional services, that they were changing 
his status to "rehabilitated" and that they were 
considering his file closed.  

In June 1996, the Board remanded the issue of increased 
compensation for the veteran's PTSD.  

On VA examination dated on October 30, 1996, it was noted 
that the veteran had not worked for a year and that he had 
last worked for the Post Office for 87 days but failed a test 
and was fired.  Before the Post Office job he had only worked 
sporadically.  The veteran indicated that he never held a job 
for more two and one half years and that he has been through 
17 or 18 jobs throughout his life.  A subsequently submitted 
copy of this examination report noted a GAF (global 
assessment of functioning) score of 45-50.  The examiner 
noted that most of the veteran's impairment reflected in that 
GAF score was due to his PTSD.  
 
A November 1996 letter from the Counseling Therapist at the 
Vet Center indicated that, despite the veteran's clear 
motivation to work, he had failed to sustain employment due 
to PTSD symptoms.  He noted that, in the eight and one half 
years he has known the veteran, he has worked in a pizzeria, 
a Copy Center, a convenience store, the US Postal Service, 
and in computer software sales.  He reported that the 
veteran's PTSD symptoms significantly impaired the veteran's 
ability to perform complex tasks or remember complex 
instructions or procedures and his ability to work 
cooperatively with others.  The fear and panic attacks 
significantly impaired the veteran's ability to work with 
others.  The therapist indicated that the veteran's PTSD had 
worsened and had directly kept him from keeping any job he 
had attempted.  

A brief from the veteran's service representative submitted 
on July 21, 1998, indicated that the RO had yet to address 
the veteran's claim for a TDIU.  The service representative 
noted the veteran's erratic work history, the meager income 
produced at his intermittent jobs, and the comments by 
medical professionals indicating that the veteran could not 
work due to his PTSD.  With this brief, the veteran submitted 
a statement listing recent jobs he has had and lost due to 
PTSD symptoms. 

In an April 1999 decision the RO assigned July 21, 1998 as 
the effective date of the TDIU.

During his September 1999 hearing the veteran and his service 
representative asserted that the effective date for the 
veteran's TDIU should be July 21, 1988, the effective date 
that was assigned for the 50 percent disability rating for 
the veteran's service-connected PTSD.  The veteran and his 
service representative testified that the veteran has not 
been able to hold a job for more than a year since 1988. 

In November 1999, the veteran submitted a list of all the 
jobs he has held since service.   

In March 2000, records were submitted from the Buffalo Vet 
Center including new and duplicate copies of letters, 
treatment records and progress notes dating from 1988 to 
1999.  Vet Center records from 1991 and 1992 showed that the 
veteran had difficulty working in various jobs.  The progress 
notes showed that the veteran discussed on-the-job conflicts 
in April 1991, that the veteran was working in November 1991 
at which time PTSD was reportedly not a problem on the job 
yet, and that the veteran quit his job in December 1991 
because it was too stressful.  A March 1992 record indicated 
that he was sincerely looking for work, and an August 1994 
record showed he was motivated to work.  An October 1994 
record indicated that the veteran's motivation to work was 
minimal and that he seemed to be hiding behind his 
disability, calling it a disqualifier.  A January 1995 
progress note showed that the veteran was working at a copy 
center and had received an interview with the Postal Service.  
A July 1995 note indicated that the veteran quit his job with 
the copy center.  

Records dated from October to December 1995 reveal that the 
veteran was working at the Postal Service on a probationary 
status before he failed a test and it was determined that he 
would not be hired.  On a June 1996 progress note it was 
reported that "in the absence of any ongoing treatment plan, 
and with the knowledge that the veteran ha[d] stabilized at a 
GAF of 70, there [was] no justification for keeping this case 
open.  Veteran [could] be relied upon to call if in crisis."  
Progress notes reveal that the veteran was next seen at the 
Vet Center in November 1996, when it was noted that he was 
again discouraged by his inability to keep a job.  On a May 
1997 record, it was reported that the veteran had been 
consistently motivated to work but his PTD symptoms had 
repeatedly prevented him from doing so.  

In a September 1997 letter, the veteran's Counseling 
Therapist noted that the veteran had not been employed in a 
stable and sustained manner in the nine years he had been 
counseled and that he saw no prospect for the veteran being 
able to do so despite his repeated efforts to work.  In an 
October 1997 record, the assessment was that the veteran was 
viewed as totally unemployable because of his inability to 
handle job-related stress.  A February 1998 record indicated 
that the veteran saw an occupational therapist who would 
certify him as unemployable based on testing.  An October 
1998 progress note showed that the veteran was working part 
time driving a school bus despite stress.  Progress notes in 
1999 indicated that the veteran had filed for disability 
benefits with the Social Security Administration and that he 
was working on his claim for individual unemployability.  


Analysis

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A review of the record shows that the veteran had first 
claimed that his service-connected PTSD rendered him 
unemployable in 1994.  

As explained hereinbelow, the Board finds in this case that 
it is factually ascertainable that the veteran's PTSD had 
increased in severity to the point where it rendered him 
unemployable on October 30, 1996.   

The evidence of record shows that the veteran's PTSD has had 
an impact on his ability to work for many years.  Prior to 
October 30, 1996, however, PTSD was not shown to render the 
veteran unemployable.  According to records in the veteran's 
Vocational Rehabilitation file, the veteran was suitably 
placed and appeared satisfied with his position as a Copy 
Consultant in February 1995.  At this point, the veteran was 
considered rehabilitated.  While the veteran quit his job at 
the copy center position and worked for a period with the 
Postal Service, the Board finds it pertinent that progress 
notes from the Buffalo Vet Center dated in June 1996 reveal 
that the veteran's symptoms had stabilized at a point where 
his GAF score was 70.  

The increase in severity in PTSD symptoms was first shown on 
VA examination in October 30, 1996, when the veteran was 
assigned a GAF score of 45-50.  The Board is cognizant that a 
score of between 41 and 50 represents as follows: "Serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job)."  See Diagnostic Criteria from DSM-IV.    

This evidence of an increase in the severity of the veteran's 
PTSD symptoms is supported by timely statements from the 
veteran's Counseling Therapist at the Vet Center.  In a 
letter dated in November 1996, shortly after the VA 
examination, the therapist indicated that the veteran's PTSD 
had worsened and had directly kept him from keeping any job 
he had attempted.  

In light of the GAF score of 45-50 reported on October 30, 
1996 and the supporting statements of the veteran' Counseling 
Therapist, the Board finds that it is factually ascertainable 
that the veteran's PTSD had increased in severity to the 
point where it had rendered him unemployable on October 30, 
1996.

Accordingly, an earlier effective date of October 30, 1996 
for the assignment of a TDIU is warranted.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  




ORDER

An earlier effective date of October 30, 1996 for the 
assignment of the TDIU is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

